


109 HR 5758 IH: To amend title 38, United States Code, to provide that

U.S. House of Representatives
2006-07-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5758
		IN THE HOUSE OF REPRESENTATIVES
		
			July 11, 2006
			Mr. Foley (for
			 himself, Mr. Brady of Pennsylvania,
			 Mr. Simmons, and
			 Ms. Bordallo) introduced the following
			 bill; which was referred to the Committee
			 on Veterans’ Affairs
		
		A BILL
		To amend title 38, United States Code, to provide that
		  World War II merchant mariners who were awarded the Mariners Medal shall be
		  provided eligibility for Department of Veterans Affairs health care on the same
		  basis as veterans who have been awarded the Purple Heart.
	
	
		1.World War II merchant
			 mariners awarded the Mariners Medal to be provided priority for Department of
			 Veterans Affairs health care on same basis as veterans awarded the Purple
			 Heart
			(a)Health care
			 prioritySections 1705(a)(3) and 1710(a)(2)(D) of title 38,
			 United States Code, are amended by inserting or the Mariners
			 Medal after the Purple Heart.
			(b)Mariners Medal
			 definedSection 1701 of such
			 title is amended by adding at the end the following new paragraph:
				
					(11)The term Mariners Medal
				means the medal authorized to be awarded pursuant to section 3 of the Act of
				May 10, 1943, entitled An Act to provide for the issuance of devices in
				recognition of the services of merchant sailors (Public Law 52 of the
				78th Congress), to any person, who while serving on any vessel in the American
				merchant marine during the World War II period, was wounded, suffered physical
				injury, or suffered through dangerous exposure as a result of an act of an
				enemy of the United
				States.
					.
			
